Citation Nr: 0027803	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of arthrotomy of the right knee, with degenerative 
changes, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from June 1969 to 
September 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of a total rating based upon individual 
unemployability due to service-connected disability will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's service-connected right knee disability 
is currently manifested by complaints of pain with walking 
and occasional swelling, with private x-ray findings for 
arthritis.  There is no evidence of significant limitation of 
motion, instability, or crepitance.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for post operative residuals of arthrotomy of the right knee, 
with degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the 30 percent evaluation 
assigned his service-connected post operative residuals of 
arthrotomy of the right knee, with degenerative changes, does 
not reflect adequately the severity of his right knee 
symptomatology.  He asserts that the evaluation should be 
increased based on difficulty walking short distances due to 
knee pain and because he is not a suitable candidate for knee 
surgery due to unrelated medial problems.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the appellant 
has claimed that his disability is more severe, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  We note that the appellant denied any recent VA 
treatment, but he reported private orthopedic treatment of 
his knee from R.C. Jackson, M.D.  These records were obtained 
by the RO and are currently associated with the claims 
folder.  Additionally, a VA examination of the knees in 
connection of the claim for increase was performed in October 
1998.  This examination report is also associated with the 
claims folder.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (1999).

The RO awarded service connection for internal derangement of 
the right knee in a July 1976 rating decision.  A 10 percent 
disability evaluation was assigned, based on objective 
findings for residual instability, effective from September 
1975.  In a November 1977 rating decision, the RO increased 
the evaluation from 10 to 30 percent for right knee 
disability, effective from May 1977, based on objective 
findings for degenerative changes, moderate swelling, and 
marked weakness of the vastus medialis muscles.  In August 
1998, the appellant requested, through his attorney, an 
increased rating for his service-connected right knee 
disability.  The RO denied the claim for increase in a 
December 1998 rating decision, finding that the schedular 
criteria for an increased disability evaluation under 
diagnostic code 5257 were not met.  The RO considered both 
private treatment records from Dr. Jackson and report of VA 
examination dated October 1998, along with statements from 
the appellant and his attorney.

Report of VA examination dated October 1998 reflects 
complaints of bilateral knee pain with walking, and 
occasional swelling.  Objectively, there was full range of 
knee motion, no crepitus, no heat, and no erythema.  Surgical 
scars of the knees were described as well-healed and without 
tenderness.  No neurological deficits were found.  Clinical 
findings were significant only for very minor tenderness in 
the mid-medial joint line of the bilateral knees.  The 
impression was "essentially normal exam" and "possible 
probable very minor post-traumatic arthritis of the bilateral 
knees."

Under Diagnostic Code 5257, a 30 percent evaluation is 
warranted where there is severe knee impairment, including 
recurrent subluxation or lateral instability.  This is the 
maximum schedular evaluation available under this diagnostic 
code.  The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 (1999), which concern 
the applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Notwithstanding, the Board has considered the criteria of 
38 C.F.R. §§ 4.40 and 4.45 (1999), and finds that the medical 
record does not suggest that the appellant's right knee pain 
results in greater disability than that contemplated by the 
30 percent rating currently assigned.  We note that, in his 
October 1998 statement, the appellant reported that he had 
difficulty walking short distances due to knee pain.  
Inconsistent with this statement, however, he reported to his 
private physician, Dr. Jackson, in May 1998, that he was 
accustomed to walking about 1-mile a day without knee 
swelling or locking; he complained only of "some aching over 
the knees."  The appellant also reported that he had 
"problems off and on with his knee with pain" and that, 
after walking about 1.5-miles the previous week, "he 
developed some pain in both knees."  An x-ray study showed 
post traumatic "arthrosis" of the knees, and he was 
prescribed a non-steroidal anti-inflammatory agent (NSAID) 
during symptomatic periods.  In August 1998, the appellant 
reported that he walked 2-miles a day and that he now was 
experiencing increased right knee pain; he denied swelling 
and, objectively, there was range of motion was from 0 to 135 
degrees, bilaterally, and there was no evidence of 
instability.  Some tenderness of the joint line and slight 
genu varum was found.  Dr. Jackson prescribed a different 
NSAID and informed the appellant that his condition was not 
severe enough to warrant consideration of a total knee 
arthroplasty.

Additionally, with regards to the requirements of 38 C.F.R. 
§§ 4.40 and 4.45, the Board observes that VA examination in 
October 1998 was entirely silent for complaints of pain on 
range of motion testing.

In view of the above, the Board has considered whether a 
higher evaluation is warranted for the appellant's right knee 
disorder under other potentially applicable diagnostic codes 
set out in 38 C.F.R. Part 4.  However, the Board finds that 
the criteria for a higher evaluation have not been met under 
other potentially applicable diagnostic codes in this case.  
Specifically, there is no evidence showing ankylosis of the 
knee in flexion between 10 degrees and 20 degrees (the 
criteria for a 40 percent evaluation under diagnostic code 
5256); extension limited to 30 degrees (the criteria for a 40 
percent evaluation under diagnostic code 5261); or nonunion 
of the tibia and fibula, with loose motion and requiring a 
brace (the criteria for a 40 percent evaluation under 
diagnostic code 5262).  38 C.F.R. § 4.71a (1999).
Furthermore, the Board has considered whether the assignment 
of a separate disability rating based on arthritis of the 
knee is warranted.  Assuming arguendo that there is x-ray 
evidence of arthritis of the right knee, a separate 10 
percent disability rating may be assigned for a disability 
rated under diagnostic code 5257 (instability) where there is 
also limitation of motion, which must at least meet the 
rating criteria for a zero-percent rating under the schedule.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); see also 
VAOPGCPREC 9-98, 3 Fed. Reg. 56704 (1998).  This separate 
rating is predicated on the presence of additional 
disability.  Id.; Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  In this case, there is no limitation of 
knee motion.  Report of VA examination dated October 1998 
indicated that there was  full range of knee motion.  
Additionally, the Board notes that there is no evidence of 
arthritis and painful motion under 38 C.F.R. § 4.59 (1999) to 
warrant the assignment of a separate disability rating.  
VAOPGCPREC   9-98; see generally Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Accordingly, as the appellant is currently rated at the 
maximum schedular level for his right knee disability under 
diagnostic code 5257 and, as the appellant's disability of 
the right knee is not manifested by symptoms that satisfy the 
schedular criteria for increase under of any other 
potentially applicable diagnostic code, the Board finds that 
the preponderance of the evidence is against the claim for 
increase.  Therefore, the claim must be denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected right knee disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation for right knee disability, currently 
rated as 30 percent disabling, is denied.


REMAND

The appellant has requested as total disability rating for 
compensation purposes under 38 C.F.R. § 4.16(a), which may be 
assigned where the schedular rating is less than total if a 
veteran is unable to follow a "substantially gainful 
occupation" as a result of service connected disabilities.  
See also 38 C.F.R. §§ 3.340(b), 4.15 (1999).

The appellant is presently service connected for post 
operative residuals of arthrotomy of the right knee, with 
degenerative changes (30%), and residuals of right finger 
laceration (0%).  He has reported that he has completed high 
school and last worked as a nuclear engineer in 1993.  Since 
he has asserted that he is unable to work as a result of 
these service-connected disabilities, the Board finds that 
his claim must be considered well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (1999).  See Murphy, 1 Vet. App. at 
81 (a well grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation").

It is noted on the October 1998 examination that it was 
reported he was in receipt of some Social Security 
Administration (SSA) benefits.  It was reported that he had 
last worked as a nuclear engineer, but that he lost that job 
when diabetes related eye impairment made it impossible for 
him to read the dials.  The SSA determination, and the 
records used in making the determination are not on file.  
They should be obtained prior to the Board making a decision 
on this issue.  There is no showing that they were needed in 
order to make an informed decision on the other issue on 
appeal, thus consideration of that matter could proceed as 
noted above.

Although employability was discussed on VA examination in 
October 1998, the Board finds that further physical 
examinations relating to the appellant's service-connected 
disorders and an opinion from the examiner(s) as to 
functional and industrial impairment caused by the service- 
connected disabilities is needed.  It was, for instance noted 
on that examination that the records available showed "no 
rated disabilities on file."  In fact, at the time of that 
examination, the 30 percent rating for the knee disorder had 
been assigned.  The Board has a duty to assist.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include contemporaneous and comprehensive VA medical 
examination).  "The Court notes that when a TDIU claim is 
presented, a VA examining physician should generally address 
the extent of functional and industrial impairment from the 
veteran's service-connected disabilities."  Gary v. Brown, 
7 Vet. App. 229, 232 (1994); citing Martin (Roy) v. Brown, 4 
Vet. App. 136, 140 (1993).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should, with the assistance of 
the appellant as needed, obtain for 
association with the claims folder any 
determination made by the SSA regarding 
this veteran.  In addition any medical 
records used in making that determination 
should also be obtained.

2.  The appellant should be afforded 
appropriate VA medical examinations for 
all service-connected disabilities for 
the purpose of ascertaining the severity 
of the service-connected disabilities and 
the functional impairment due to the 
service-connected disabilities.  The 
examiner(s) is requested to express a 
medical opinion as to the degree of 
functional and industrial impairment.  
The examiner's report should also include 
a complete rationale for all conclusions 
reached.  The claims folder should be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the instant issue should 
again be reviewed by the RO on the basis 
of the additional evidence.  If any 
determination remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his attorney a supplemental 
statement of the case, and provide an 
opportunity for the appellant and his 
attorney to respond before the case is 
returned to the Board for further 
appellate review.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



